NOTICE OF WITHDRAWAL OF REQUEST FOR CERTIFICATION
In an order filed February 5, 2014, we asked the Supreme Court of California to answer a certified question pursuant to Rule 8.548 of the California Rules of Court. The Supreme court of California accepted certification on March 26, 2014. On September 12, 2014, CNN filed a motion to dismiss voluntarily the appeal in the Ninth Circuit pursuant to Federal Rule of Appellate Procedure 42(b). We granted that motion in an order filed contemporaneously with this notice. Accordingly, this court’s request for certification to the Supreme Court of California is withdrawn.
The Clerk of this Court shall forward an original and 10 copies of this notice, under official seal, to the Supreme Court of California, along with a certificate of service on the parties, copies of CNN’s motion to dismiss voluntarily the appeal pursuant to Federal Rule of Appellate Procedure 42(b), and the order granting the motion.